MEMORANDUM OPINION AND ORDER
ASPEN, District Judge:
On October 15, 1979, this Court granted the plaintiff union’s motion for summary judgment to compel arbitration of a dispute concerning a mid-term wage increase, 478 F.Supp. 441. Defendant Singer Company now has moved for a stay of this order pending appeal. Since an order to compel arbitration is mandatory injunctive relief, the grant of a stay of such an order is within the discretion of the Court rather than a right of the moving party. Fed.R. Civ.Pro. 62(c). In determining whether to grant a stay under Rule 62(c), this Court must consider (1) the likelihood of the moving party succeeding on the merits of the appeal; (2) whether the moving party will suffer irreparable harm if the stay is denied; (3) the harm suffered by the opposing party if the stay is granted; and (4) the effect of a stay on the public interest. United States v. Articles of Food & Drug, 441 F.Supp. 772, 774 (E.D.Wis.1977).
Upon a review of these factors, the Court concludes that the issuance of a stay would be appropriate in this case. The fact that this action involves unsettled questions *425of federal labor law militates in favor a granting a stay. See Armstrong v. O’Connell, 416 F.Supp. 1325, 1330 (E.D.Wis.1976). Moreover, failure of this Court to grant a stay may render the issues in this case moot and thereby preclude appeal. On the other hand, the plaintiff will suffer little appreciable harm if the stay is granted. As both parties indicated in open court, the obligation to arbitrate this dispute would continue to exist even after the expiration of the present collective bargaining agreement. See also Camden Industries Company v. Carpenters Local Union No. 1688, 246 F.Supp. 259, 260 (D.N.H.1965). Thus, even if an appellate decision upholding this Court’s order of October 15 were not issued until after the present collective bargaining agreement expires, the defendant employer still would be required to arbitrate the wage dispute. Finally, the public interest would not be adversely affected by the issuance of a stay.
Accordingly, this Court grants the defendant’s motion to stay the October 15 order, subject to the following terms. The defendant without delay must seek review of this Court’s October 15 order. At no time shall the defendant seek any continuance, postponement, or enlargement of time in which to prosecute its appeal or present its arguments. If the Court determines that defendant has failed to comply with these terms, the stay will be vacated and the October 15 order will be given full effect. It is so ordered.